Case 3:13-cv-00257-.]AI\/| Document 318-2 Filed 10/24/18 Page 1 of 1

AFFIDAVIT REGARDING BANKRUPTCY
l, Staeey Leinheiser, being duly sworn, hereby depose and state as follows:

(1) l am over the age of 18, a citizen of the United States and believe in the
obligations of an oath.

(2) l am Senior Counsel With Sears Holdings Corporation, Which includes its
subsidiaries as referenced in Exhibit A of Notice of Bankruptcy Filing and
lmposition of Auto!natic Stay, of Which the named Defendant is listed in
said Exhibit.

(3) As such, I have personal knowledge of the facts contained herein.

(4) On October 15, 2018, (petition date), Sears Holdings Corporation and its
various domestic operating subsidiaries (the debtors) filed voluntary
petitions for relief under Chapter 11 of the U.S. Bankruptcy Code, 11
U.S.C. §§101 through 1330 in the U.S. Bankruptcy Court for the Southern
District of NeW York, U.S. Custoin House, One BoWling Green, NeW Yorl{,
NeW York, 1004-1408.

(5) The petition number is 18:23537rdd.

(6) The foregoing is true and accurate to the best of my knowledge and beliefl

 

DATED; october "\C\`W¢~, 2013
Location: Hoffrnan Estates, Cook County, State of lllinois

Subscribed and sworn to before me this l& day of October, 2018.

\;/l&‘§ [_BQE§M d§;i f @_EMQ)
Com `ssio er of the Superior Court

Notary Public
My Cornmission Expires:

  

NANCV ANN FLORES
Officia| SeaE
Notary Pubhc - State of |$l¢nois
|V|y Commlssmn Exp|r¢s D»>r 1, 2020

    
       

Trotta, Trotta & Trotta, LLC

ATTORNEYSATLAW
P.O. BOX802 ' NEWHAVEN, CONNECTICUT06503-0802 ' (203) 787-6756

 

 

